 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MICHAEL G. TIERNEY
   LAUREL J. MONTOYA
 3 Assistant United States Attorney
   Robert E. Coyle Federal Courthouse
 4 2500 Tulare Street
   Fresno, CA 93721
 5
   (559) 497-4000
 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:19-CR-00174-DAD-BAM
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                           v.                         AND ORDER
14   NICKOLAS GRAHAM,                                   DATE: April 27, 2020
                                                        TIME: 1 p.m.
15                                Defendant.            COURT: Hon. Barbara A. McAuliffe
16

17          This case is set for status conference on April 27, 2020. This Court issued General Order 611,

18 which suspends all jury trials in the Eastern District of California scheduled to commence before May 1,

19 2020. This General Order was entered to address public health concerns related to COVID-19.

20          Although the General Order addresses the district-wide health concern, the Supreme Court has

21 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

22 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

23 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

24 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.

25 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

26 judge ordering and ends-of-justice continuance must set forth explicit findings on the record “either
27 orally or in writing”).

28          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory


      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 2 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

 3 justice served by taking such action outweigh the best interest of the public and the defendant in a

 4 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

 5 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

 6 served by the granting of such continuance outweigh the best interests of the public and the defendant in

 7 a speedy trial.” Id.

 8          The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

 9 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,
10 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

11 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

12 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

13 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

14 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

15 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

16 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

17          In light of the societal context created by the foregoing, this Court should consider the following

18 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

19 justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date

20 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any
21 pretrial continuance must be “specifically limited in time”).

22                                                 STIPULATION

23          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

24 through defendant’s counsel of record, hereby stipulate as follows:

25          1.      By previous order, this matter was set for status on April 27, 2020.

26          2.      By this stipulation, defendant now moves to continue the status conference until June 8,

27 2020, and to exclude time between April 27, 2020, and June 8, 2020, under Local Code T4.

28          3.      The parties agree and stipulate, and request that the Court find the following:

      STIPULATION REGARDING EXCLUDABLE TIME                2
30    PERIODS UNDER SPEEDY TRIAL ACT
 1               a)      The government has represented that the discovery associated with this case has

 2        been either produced directly to counsel and/or made available for inspection and copying.

 3               b)      A plea agreement has been provided to the defendant and negotiations are

 4        ongoing.

 5               c)      Counsel for defendant desires additional time to consult with his client, discuss

 6        case resolution, and review the discovery.

 7               d)      Counsel for defendant believes that failure to grant the above-requested

 8        continuance would deny him/her the reasonable time necessary for effective preparation, taking

 9        into account the exercise of due diligence.

10               e)      The government does not object to the continuance.

11               f)      In addition to the public health concerns cited by General Order 611 and

12        presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

13        this case because Counsel or other relevant individuals have been encouraged to telework and

14        minimize personal contact to the greatest extent possible. It will be difficult to avoid personal

15        contact should the hearing proceed.

16               g)      Based on the above-stated findings, the ends of justice served by continuing the

17        case as requested outweigh the interest of the public and the defendant in a trial within the

18        original date prescribed by the Speedy Trial Act.

19               h)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

20        et seq., within which trial must commence, the time period of April 27, 2020 to June 8, 2020,

21        inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

22        because it results from a continuance granted by the Court at defendant’s request on the basis of

23        the Court’s finding that the ends of justice served by taking such action outweigh the best interest

24        of the public and the defendant in a speedy trial.

25

26
27        [The remainder of this page is intentionally left blank]

28

     STIPULATION REGARDING EXCLUDABLE TIME              3
30   PERIODS UNDER SPEEDY TRIAL ACT
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5
     Dated: March 31, 2020                                   MCGREGOR W. SCOTT
 6                                                           United States Attorney
 7
                                                             /s/ LAUREL J. MONTOYA
 8                                                           LAUREL J. MONTOYA
                                                             Assistant United States Attorney
 9
10
     Dated: March 31, 2020                                   /s/ CARRIE C. MCCREARY
11                                                           CARRIE C. MCCREARY
12                                                           Counsel for Defendant
                                                             NICKOLAS GRAHAM
13

14
                                                     ORDER
15

16          IT IS SO ORDERED that the Status Conference is continued from April 27, 2020 to June 8,

17 2020 at 1:00 PM before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to 18

18 U.S.C.§ 3161(h)(7)(A), B(iv).

19
     IT IS SO ORDERED.
20
21
        Dated:    March 31, 2020                              /s/ Barbara   A. McAuliffe            _
                                                      UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              4
30    PERIODS UNDER SPEEDY TRIAL ACT
